         6:19-cv-00372-RAW Document 2 Filed in ED/OK on 11/05/19 Page 1 of 3



                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF OKLAHOMA

 1) JOE D. CHITWOOD,                                                        )
                                                                            )
                                     Plaintiff,                             )
                                                                            )
 v.                                                                         )        Case No.:   19-cv-372-RAW
                                                                            )        ATTORNEYS’ LIEN CLAIMED
 1) CITY OF                              WETUMKA,                           )        JURY TRIAL DEMANDED
 OKLAHOMA,                                                                  )
                                                                            )
                                     Defendant.

                                                              COMPLAINT

           COMES NOW Plaintiff and for his claims and causes of action against

Defendant states and alleges:

1.         Plaintiff, Joe D. Chitwood, is a resident of Hughes County, Oklahoma.

2.         Defendant, City of Wetumka, Oklahoma, is a municipal corporation in the

           Eastern District of Oklahoma.

3.         Jurisdiction of this court is invoked pursuant to 28 U.S.C. § 1331, in that this

           action arises under federal laws, including, but not limited to, 42 U.S.C. §

           1983. The supplemental jurisdiction of this court for state law claims is

           invoked under 28 U.S.C. § 1367.

4.         For almost two years up until June 11, 2019, Plaintiff was the non-

           probationary police chief of the City of Wetumka, which participated in the

           Oklahoma state police pension plan.

5.         On June 11, 2019, Plaintiff was terminated without cause, and with neither


2019-11-05 1:39 pm
\\Ffh-vm -dc\com pany\C lients\O PEN \V icki\@ aashley clients\C H ITW O O D , Joe D . 19-0188\C om plaint.w pd/vs   1
         6:19-cv-00372-RAW Document 2 Filed in ED/OK on 11/05/19 Page 2 of 3



           pre-termination nor post-termination procedures.

6.         As a result of this violation of Plaintiff’s civil rights, he has lost wages and

           other benefits of employment, has lost his job, has endured humiliation

           and emotional distress.

7.         In addition, Plaintiff was paid an hourly rate of $17.25 per hour and during

           his time as police chief accrued approximately 1,700 hours in

           compensatory time for which he was not compensated at one and a half the

           regular rate of pay, to his damage in the approximate sum of $42,500.

8.         The failure of Defendant to pay the compensatory time as required by law

           was such as to subject it to liability for liquidated damages.

9.         Plaintiff timely has made notice on the City of Wetumka under the

           Oklahoma Governmental Tort Claims Act, which was denied, and this

           lawsuit timely commences.

           WHEREFORE, premises considered, Plaintiff prays for judgment against

Defendant in the sum of $600,000, interest, costs, attorneys’ fees, reinstatement

to his job position, other equitable relief, and any and all other relief to which he

is deemed entitled.




2019-11-05 1:39 pm
\\Ffh-vm -dc\com pany\C lients\O PEN \V icki\@ aashley clients\C H ITW O O D , Joe D . 19-0188\C om plaint.w pd/vs   2
         6:19-cv-00372-RAW Document 2 Filed in ED/OK on 11/05/19 Page 3 of 3



                                                                      Respectfully submitted,

                                                                      FRASIER, FRASIER & HICKMAN, LLP


                                                                      By:         /s/Frank W Frasier
                                                                                  Frank W Frasier, OBA #17864
                                                                                  1700 Southwest Blvd.
                                                                                  Tulsa, OK 74107
                                                                                  Phone: (918) 584-4724
                                                                                  Fax: (918) 583-5637
                                                                                  E-mail: frasier@tulsa.com




2019-11-05 1:39 pm
\\Ffh-vm -dc\com pany\C lients\O PEN \V icki\@ aashley clients\C H ITW O O D , Joe D . 19-0188\C om plaint.w pd/vs   3
